 
 
I 
108th CONGRESS
2d Session
H. R. 4474 
IN THE HOUSE OF REPRESENTATIVES 
 
June 1, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 5505 Stevens Way in San Diego, California, as the Earl B. Gilliam Post Office Building. 
 
 
1.Earl B. Gilliam Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 5505 Stevens Way in San Diego, California, shall be known and designated as the Earl B. Gilliam Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Earl B. Gilliam Post Office Building. 
 
